--------------------------------------------------------------------------------

Exhibit 10.3
 
FINAL EXECUTION COPY


EXCLUSIVE LICENSE AGREEMENT
 
between
 
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
 
and
 
GERON CORPORATION for
 
A Method for Detecting the Differentiation of Multipotential Human Embryonic
Stem Cells to Glial-Restricted Progenitor Cells that Generate Pure Populations
of Oligodendrocytes for Remyelination and Treatment of Spinal Cord Injury
 
UC Case No. 2002-338-1

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Article No.
Page No.
 
 
BACKGROUND
1
 
 
1. DEFINITIONS
2
 
 
2. LIFE OF PATENT EXCLUSIVE GRANT
5
 
 
3. SUBLICENSES
6
 
 
4. PAYMENT TERMS
6
 
 
5. LICENSE-ISSUE FEE
7
 
 
6. PAYMENTS ON SUBLICENSES
7
 
 
7. EARNED ROYALTIES AND MINIMUM ANNUAL ROYALTIES
8
 
 
8. DUE DILIGENCE
8
 
 
9. PROGRESS AND ROYALTY REPORTS
10
 
 
10. BOOKS AND RECORDS
12
 
 
11. LIFE OF THE AGREEMENT
12
 
 
12. TERMINATION BY THE REGENTS
13
 
 
13. TERMINATION BY LICENSEE
13
 
 
14. DISPOSITION OF LICENSED PRODUCT ON HAND UPON TERMINATION
13
 
 
15. USE OF NAMES AND TRADEMARKS
14
 
 
16. LIMITED WARRANTY
15
 
 
17. PATENT PROSECUTION AND MAINTENANCE
15
 
 
18. PATENT MARKING
18
 
 
19. PATENT INFRINGEMENT
18
 
 
20. INDEMNIFICATION
19
 
 
21. NOTICES
20
 
 
22. ASSIGNABILITY
20
 
 
23. NO WAIVER
21
 
 
24. FAILURE TO PERFORM
21
 
 
25. GOVERNING LAWS
21
 
 
26. PREFERENCE FOR U.S. INDUSTRY
21
 
 
27. GOVERNMENT APPROVAL OR REGISTRATION
22
 
 
28. EXPORT CONTROL LAWS
22
 
 
29. SECRECY
22
 
 
30. MISCELLANEOUS
23

--------------------------------------------------------------------------------

FINAL EXECUTION COPY
 
UC Case No. 2002-338-1
Geron Reference No. 3611
 
EXCLUSIVE LICENSE AGREEMENT
 
This exclusive license agreement ("Agreement") is made effective this 20th day
of February, 2003, ("Effective Date"), between The Regents of the University of
California, a California corporation, having its statewide administrative
offices at 1111 Franklin Street, 12th Floor, Oakland, California 94607-5200
("The Regents"), and Geron Corporation, a Delaware corporation, having a
principal place of business at 230 Constitution Drive, Menlo Park, California
94025 ("Licensee").
 
BACKGROUND
 
A. Certain inventions, generally characterized as A Method for Detecting the
Differentiation of Multipotential Human Embryonic Stem Cells to Glial-Restricted
Progenitor Cells that Generate Pure Populations of Oligodendrocytes for
Remyelination and Treatment of Spinal Cord Injury and set forth more
specifically under the Regents' Patent Rights (as defined below) (collectively
"Inventions"), were made in the course of research conducted at the University
of California, Irvine by Drs. Hans A. Keirstead and Gabriel Nistor under the
Sponsored Research Agreement (as defined below) and are covered by Regents'
Patent Rights as defined below.
 
B.    The Licensee entered into a Sponsored Research Agreement dated August 24,
2001 with the Regents (the "Sponsored Research Agreement"), which Sponsored
Research Agreement has been renewed, as of the Effective Date, for an additional
period of one year.
 
C.    Under the Sponsored Research Agreement, the Regents granted to Licensee
certain license rights to the Inventions, and Licensee wishes to confirm such
license rights for the commercial development, use and sale of certain products
from the Invention, in accordance with the terms and conditions set forth
herein.
 
D.   The scope of such license rights granted by The Regents is intended to
extend to the full scope of the patents and patent applications in Regents'
Patent Rights.
 
E.   Licensee wishes to obtain rights from The Regents for the commercial
development, making, having made, use, sale, having sold and exporting of
certain products, services and methods from the Invention, in accordance with
the terms and conditions set forth herein and The Regents is willing to grant
those rights so that the Invention may be developed to its fullest and the
benefits enjoyed by the general public.
 
F.   Licensee is a "small business firm" as defined in 15 U.S.C. § 632.

--------------------------------------------------------------------------------

G.  Both parties recognize and agree that royalties are payable under this
Agreement with respect to products, services and methods covered by either
pending patent applications or issued patents, in accordance with the terms and
conditions set forth herein.
 
- - oo 0 oo - -
 
In view of the foregoing, the parties agree:
 
DEFINITIONS


1.1 "Affiliate" means any corporation or other business entity: (i) in which
Licensee owns or controls, directly or indirectly, at least fifty percent (50%)
of the outstanding stock or other voting rights entitled to elect directors; or
(ii) which owns, directly or indirectly, at least fifty percent (50%) of the
outstanding stock or other voting rights entitled to elect directors of the
Licensee; or (iii) which is under common ownership or control with Licensee to
the extent of at least fifty percent (50%) of the outstanding stock or other
voting rights entitled to elect directors. Notwithstanding the foregoing, in any
country where the local law does not permit foreign equity participation of at
least fifty percent (50%), then an "Affiliate" includes any company in which
Licensee owns or controls, or is owned or controlled by, or is under common
ownership or control with, directly or indirectly, the maximum percentage of
outstanding stock or voting rights permitted by local law.
 
1.2    "Attributed Income" means the total gross proceeds received by Licensee
from a Sublicensee that is not an Affiliate or a Joint Venture, including,
without limitation, any Royalties, license fees, maintenance fees, and milestone
payments, whether consisting of cash or any other form of consideration received
by Licensee from such a Sublicensee. Notwithstanding the foregoing, Attributed
Income shall not include proceeds reasonably and fairly attributable to bona
fide (i) debt financing; (ii) equity (and conditional equity, such as warrants,
convertible debt and the like) investments in Licensee, except to the extent the
payment for such equity exceeds its market value; (iii) reimbursements of patent
prosecution and maintenance expenses; (iv) reimbursement of manufacturing costs
incurred by Licensee with respect to any cell line covered under the Regents'
Patent Rights on behalf of any Sublicensee; (v) reimbursement for the cost of
research and/or development services provided on the basis of full-time
equivalent ("FTE") efforts of personnel at or below Licensee's standard FTE
rates, and (vi) reimbursements of any associated supplies, equipment, travel and
other out-of-pocket expenses actually incurred by Licensee in connection with
research and/or development services provided by such personnel.
 
1.3    "Customer" means any individual or entity that receives Licensed Products
or Licensed Services, provided however, that Licensee and any Affiliate, Joint
Venture or Sublicensee shall be deemed a Customer only if it receives Licensed
Products or Licensed Services for its own end-use and not for resale.
 
1.4    "Field of Use" means (a) biological research, (b) drug screening and (c)
human therapy.
2

--------------------------------------------------------------------------------

1.5    "Final Sale" means any sale, transfer, lease, exchange or other
disposition or provision of a Licensed Product, Licensed Method and/or a
Licensed Service to a Customer. A Final Sale shall be deemed to have occurred
upon the earliest to occur of the following (as applicable): (a) the transfer of
title to a Licensed Product to a Customer, (b) the provision of an invoice for
(i) the shipment of a Licensed Product to a Customer, or (ii) the provision of a
Licensed Service to a Customer, or (c) payment by the Customer for Licensed
Products, Licensed Methods or Licensed Services.
 
1.6    "FTE" is defined in Paragraph 1.2 ("Attributed Income").
 
1.7    "Joint Venture" means any separate entity established pursuant to an
agreement between a third party and Licensee or an Affiliate to commercially
develop, manufacture, have manufactured use, purchase, sell, have sold, export
or acquire Licensed Products, Licensed Methods or Licensed Services for, to or
from Licensee or an Affiliate.
 
1.8    "Licensed Method" means any process, art or method that is practiced or
used in a particular country, where such practice or use would infringe, but for
the license rights hereunder, a Valid Claim in such country.
 
1.9    "Licensed Product" means any Product that is made, used, sold, or
imported in or into a particular country, where such making, use, sale or import
would infringe, but for the license rights hereunder, a Valid Claim in such
country.
 
1.10  "Licensed Service(s)" means any service provided for consideration
(whether in cash or any other form) by Licensee or any Affiliate, Joint Venture,
or Sublicensee, when such service involves the use of a Licensed Product or
involves the practice of a Licensed Method.
 
1.11    "Licensed Technology" means the Licensed Methods, Licensed Products and
Licensed Services, collectively.
 
1.12   "Net Sales" means the total of the gross amount invoiced or otherwise
charged (whether consisting of cash or any other forms of consideration) for the
Final Sale of Licensed Products, Licensed Methods or Licensed Services by
Licensee or by any Affiliate or Joint Venture to Customers, less the following
deductions (to the extent included in and not already deducted from the gross
amount invoiced or otherwise charged): (a) cash, trade or quantity discounts
actually granted to Customers; (b) sales, use, tariff, import/export duties or
other excise taxes imposed on particular sales (excepting value added taxes or
income taxes); (c) transportation charges, including insurance to the extent
actually paid by the Customer; and allowances or credits to Customers because of
rejections or returns. Where a Final Sale is made by Licensee to any Affiliate,
Joint Venture or Sublicensee, or by any Affiliate or Joint Venture to Licensee,
then Net Sales shall be based on the gross amount normally invoiced or otherwise
charged to other Customers in an arms length transaction for such Licensed
Products or Licensed Services. If a Licensed Product is sold as part of a unit,
system, package or combination of products or active ingredients (a "Combination
Product"), the Net Sales for purposes of calculating the royalty shall be
calculated by multiplying the net sales of the Combination Product by the
fraction A/B where "A" is the Net Sales of the Licensed Product when sold
separately and "B" is the Net Sales of the Combination Product. If the foregoing
calculation cannot be made because either (x) the Licensed Product or the other
product(s) or active ingredients in the Combination Product are not sold
separately or (y) such separate market prices are not established, the Net Sales
of such Combination Product shall be negotiated in good faith by the Regents and
Licensee.
3

--------------------------------------------------------------------------------

1.13 "Product" means any kit, article of manufacture, composition of matter,
material, compound, component or product.


1.14 "Regents' Patent Rights" means The Regents' interest in the following
subject matter:


UC Case Number
U.S. Application Number or 1 U.S. Patent Number
Filing or Issue Date
2002-338-1
60/396,382
July 11, 2002



Regents' Patent Rights shall further include The Regents' interest in any
continuing applications of the foregoing including divisions and substitutions
and continuation-in- part applications (only to the extent, however, that claims
in the continuation-in-part applications are supported in the specification and
entitled to the priority filing date of the parent patent applications); any
patents on said applications including reissues, reexaminations and extensions;
and any corresponding foreign applications or patents.
 
1.15  "Royalties" means earned royalties due to (a) The Regents under this
Agreement from Licensee and/or any Affiliate or Joint Venture or (b) Licensee as
a result of the Final Sale by any Sublicensee that is not an Affiliate or a
Joint Venture.
 
1.16  "Sponsored Research Agreement" means the sponsored research agreement
number GC- 29615 by and between Licensee and The Regents dated effective August
24, 2001.
 
1.17  "Sublicensee" means (i) any person or entity (including any Affiliate or
Joint Venture) to which Licensee sublicenses any of the rights granted to
Licensee hereunder and (ii) any person or entity that has an agreement,
arrangement or other relationship with Licensee, any Affiliate, any Joint
Venture or any person or entity described in (i) above for the research or
development of Licensed Products and who is granted the right to sell or
otherwise dispose of Licensed Products in connection with, or as a result of, an
agreement, arrangement or other relationship with Licensee, any Affiliate, any
Joint Venture or any person or entity described in (i) above.
 
1.18   "Sublicense Fee" is defined in Paragraph 6.0.
4

--------------------------------------------------------------------------------

1.19  "Valid Claim" means any claim of (a) an issued, unexpired patent within
the Regents' Patent Rights, but excluding any claim that has been (i) withdrawn,
cancelled, disclaimed or waived, or (ii) held invalid or unenforceable by a
court of competent jurisdiction in a decision that can no longer be appealed; or
(b) a pending patent application within the Regents' Patent Rights, which claim
has not been abandoned or finally rejected by the United States Patent and
Trademark Office (USPTO), or any analogous foreign administrative entity, in a
decision that can no longer be appealed or otherwise challenged.
 
2.     LIFE OF PATENT EXCLUSIVE GRANT
 
2.1   Subject to the limitations and other terms and conditions set forth in
this Agreement, The Regents grants to Licensee a world-wide license, including
the right to grant sublicenses in accordance with Article 3 (Sublicenses)
hereof, under its rights in and to Regents' Patent Rights to make, have made,
use, sell, have sold, offer to sell and import the Licensed Technology within
the Field of Use, to the extent permitted by law.
 
2.2   Except as otherwise provided in this Agreement, the license granted under
Regents' Patent Rights in Paragraph 2.1 is exclusive for the life of the
Agreement.
 
2.3  The license granted in Paragraphs 2.1 and 2.2 is limited to the Field of
Use. Licensee has no license under this Agreement outside the Field of Use.
 
2.4 Educational and Research Use.
 
2.4.1        The Regents reserves and retains the right (and the rights granted
to Licensee in this Agreement shall be limited accordingly) to make, use, and
practice the Invention and any technology relating to the Invention and to make
and use any Products and to practice any process that is the subject of the
Regents' Patent Rights (and to grant any of the foregoing rights to other
educational and non-profit institutions) for educational and research purposes,
including without limitation any sponsored research performed for or on behalf
of commercial entities and including publication and other communication of any
research results arising from such sponsored research conducted for or on behalf
of such commercial entities (subject to the terms of any such sponsored research
agreement).
 
2.4.2        In connection with permitting any educational or non-profit
institution (including, without limitation, campuses of the UC System) to
practice Regents' Patent Rights for educational and research purposes, the
Regents, acting through the Director and Senior Licensing Officer of the Office
of Technology Alliances of the University of California at Irvine, will exercise
reasonable efforts to notify such educational or non­profit institution in
writing of Licensee's exclusive rights hereunder. For the avoidance of doubt, in
no event shall the Regents grant, expressly or impliedly, to any person or
entity (except as expressly permitted in Section 2.4.1) any rights under
Regents' Patent Rights to make, have made, use, sell, have sold, offer to sell
and import the Licensed Technology within the Field of Use.
5

--------------------------------------------------------------------------------

2.4.3      For purposes of this Section 2.4, "educational and research purposes"
exclude (i) human clinical research unless the purpose of the research is
substantially of a research or educational character;(ii) the performance of
human diagnostic or human therapeutic services unless the purpose of the
research is substantially of a research or educational character; (iii) the
performance of contract services for third parties in return for consideration;
(iv) the creation, production, manufacture, sale or offer for sale of a product
or process intended for sale or other commercial purpose; and (v) any other
activity directed to the commercialization of the Licensed Technology.
 
3.       SUBLICENSES
 
3.1    The Regents also grants to Licensee the right to sublicense to third
parties (including to Affiliates and Joint Ventures) the rights granted to
Licensee hereunder, as long as Licensee has current exclusive rights thereto
under this Agreement. Each Sublicensee, whether the sublicense is from the
Licensee, Affiliates, Joint Venture, or a Sublicensee, must be subject to a
written sublicense agreement. To the extent applicable, all sublicenses, whether
the sublicense is from the Licensee, Affiliates, Joint Venture, or a
Sublicensee, must include all of the terms, conditions, obligations and other
restrictions of this Agreement that protect or benefit The Regents' (and, if
applicable, the U.S. Government and other sponsors) rights and interests. For
the avoidance of doubt, Affiliates and Joint Ventures stand unlicensed unless
such Affiliates and Joint Ventures are granted a sublicense.
 
3.2    Licensee shall promptly provide The Regents with a copy of each
sublicense issued, make reasonable efforts to collect all revenues due to
Licensee from Sublicensees, and summarize and deliver all reports due The
Regents from Sublicensees.
 
3.3    Upon any expiration or termination of this Agreement for any reason, all
sublicenses shall automatically terminate, unless The Regents, at its sole
discretion, agrees in writing to an assignment to The Regents of any sublicense.
The Regents shall not be bound to any duties under an assigned sublicense beyond
The Regents' duties under this Agreement.
 
4.       PAYMENT TERMS
 
4.1    All Royalties on Net Sales are due to The Regents upon Final Sale by
Licensee and/or its Affiliates and/or Joint Venture, and shall be paid to the
Regents on a quarterly basis as set forth in Paragraph 4.2 hereof. Revenue Share
Payments (as defined by Article 6 (Payments on Sublicenses), below) with respect
to any Attributed Income shall be due to The Regents within thirty (30) days of
the date that such Attributed Income is due to Licensee, and shall be paid to
the Regents on a quarterly basis as set forth in Paragraph 4.2 hereof.
 
4.2    Licensee shall pay to The Regents all Royalties and Revenue Share
Payments quarterly on or before February 28, May 31, August 31 and November 30
of each calendar year. Each payment will be for Royalties and Revenue Share
Payments accrued within Licensee's most recently completed calendar quarter.
Payments by Licensee under this Paragraph 4.2 shall be accompanied by Royalty
and Revenue Share Payment reports as set forth in Paragraph 9.5 hereof.
6

--------------------------------------------------------------------------------

4.3    All monies due The Regents shall be paid in U.S. dollars by check payable
to "The Regents of the University of California" or by wire transfer to an
account designated by The Regents, which information will be provided promptly
to Licensee by the Regents upon Licensee's request. Licensee is responsible for
all bank or other transfer charges. When Net Sales are in currencies other than
U.S. dollars, Licensee shall first determine the Royalties in such currency and
then convert the amount into equivalent U.S. dollars, using the exchange rate
quoted in The Wall Street Journal on the last business day of the reporting
period.
 
4.4    Royalties earned on sales occurring in any country outside the U.S. and
sublicense fees may not be reduced by any taxes, fees or other charges imposed
by the government of such country on the payment of such income. Notwithstanding
the foregoing, Licensee shall be entitled to deduct all payments made by
Licensee in fulfillment of The Regents' tax liability in any particular country
from Royalties or Revenue Share Payments due The Regents for that country with
respect to Licensee's next quarterly payment.
 
4.5    (a) Royalties on Net Sales and (b) Revenue Share Payments shall be
payable on Licensed Technology covered by Valid Claims. Royalties and Revenue
Share Payments will accrue in each country for the duration of Regents' Patent
Rights in that country. For the avoidance of doubt, if any patent or Valid Claim
within Regents' Patent Rights is held invalid in a final decision by a court of
competent jurisdiction and last resort and from which no appeal has or can be
taken, then all obligation to pay Royalties based on that patent or Valid Claim
or any claim patentably indistinct therefrom will cease as of the date of final
decision. Licensee will not, however, be relieved from paying any Royalties that
accrued before the final decision or that are based on another patent or claim
not involved in the final decision.
 
4.6    In the event payments, rebillings or fees are not received by The Regents
when due, Licensee shall pay to The Regents interest charges at the lower of:
(a) ten percent (10%) per annum or (b) the highest amount allowable by law.
Subject to the Notice and Cure Period set forth in Article 12 (Termination by
The Regents), below, unless past-due sums are paid by Licensee within the Cure
Period interest shall calculated from the date payment was due until actually
received by The Regents.
 
5.       LICENSE ISSUE FEE
 
Licensee shall pay to The Regents a one-time license issue fee of fifteen
thousand dollars ($15,000) within ten (10) business days of the Effective Date.
This fee is non­refundable, non-cancelable and is not an advance or otherwise
creditable against any royalties or other payments hereunder.
7

--------------------------------------------------------------------------------

6.        PAYMENTS ON SUBLICENSES
 
Licensee shall pay to The Regents seven and one-half percent (7.5%) of all
Attributed Income ("Revenue Share Payment"). Such Revenue Share Payment shall be
non­refundable and non-creditable.
 
7.        EARNED ROYALTIES AND MINIMUM ANNUAL ROYALTIES
 
7.1    Licensee shall pay to The Regents an earned royalty of one percent (1%)
of the Net Sales of Licensed Technology by Licensee or any Affiliate or Joint
Venture.
 
7.2    In the event it becomes necessary for Licensee to license any patent or
other intellectual property rights owned or controlled by a third party in order
for Licensee to make, have made, use or sell, have sold, offer to sell or import
Licensed Technology or to otherwise exercise Licensee's rights under this
Agreement ("Third Party Intellectual Property"), then Licensee shall be entitled
to deduct fifty percent (50%) of any payment due to such third party under such
license with respect to such Third Party Intellectual Property from the
Royalties payable to The Regents under Paragraph 7.1 above and the Revenue Share
Payments payable to The Regents under Article 6 (Payments on Sublicenses),
provided, however, that in no event shall the total amount of such deduction by
Licensee exceed fifty percent (50%) of the total amounts due to the Regents
under Paragraph 7.1 and Article 6 (Payments on Sublicenses). Any such deduction
shall be made by Licensee in the calendar quarter as to which payments are due
to The Regents corresponding to the calendar quarter in which payments are due
to the third party with respect to such Third Party Intellectual Property.
 
7.3    Licensee shall pay to The Regents a minimum annual royalty of five
thousand dollars ($5,000) for the life of Regents' Patent Rights, beginning with
the year in which the first Final Sale occurs. The minimum annual royalty will
be paid to The Regents by February 28 of each year following the year in which
the first Final Sale occurs, and will be credited against the earned royalty due
for the calendar year in which the minimum payment was made.
 
8.       DILIGENCE
 
8.1  Licensee and/or its Sublicensees, promptly upon execution of this
Agreement, shall diligently proceed with, or engage others to proceed with, the
research, development, manufacture, marketing and/or sale of Licensed Products,
and shall earnestly and diligently endeavor to market the same within a
reasonable period of time after execution of this Agreement, with the goal of
making Licensed Products commercially available as rapidly as reasonably
possible and in quantities sufficient to meet market demands. For the avoidance
of doubt, research and development of the Licensed Technology conducted on
Licensee's or its Sublicensee's behalf under appropriate research or other
agreements, or pursuant to such agreements (including, without limitation, the
Sponsored Research Agreement and any extensions, amendments or renewals
thereof), shall satisfy the diligence obligation under this Agreement.
8

--------------------------------------------------------------------------------

8.2  If Licensee ceases to conduct or have conducted activities that satisfy the
diligence obligations set forth in Section 8.1 above for a period of more than
two (2) consecutive years, then The Regents shall have the right and option to
give written notice to Licensee of its intent to reduce Licensee's exclusive
license under this Agreement to a nonexclusive license. If Licensee fails to
commence or otherwise conduct or have conducted research, development,
manufacture, marketing and/or sale of Licensed Technology within sixty (60) days
after receipt of The Regents' notice of intent to reduce Licensee's exclusive
rights to non-exclusive pursuant to the preceding sentence, The Regents may
reduce the exclusive license granted to Licensee to a nonexclusive license,
subject to Article 25 (Non-Binding Dispute Resolution). This right, if exercised
by The Regents, supersedes the rights granted in Article 2 (Life of Patent
Exclusive Grant). If Licensee fails to commence or otherwise conduct or have
conducted research, development, manufacture, marketing and/or sale of the
Licensed Technology for a period of more than three (3) consecutive years after
the effective date of any such reduction of Licensee's exclusive license rights
to non-exclusive, then The Regents shall have the right and option to give
written notice to Licensee of its intent to terminate this Agreement. If
Licensee fails to commence or otherwise conduct or have conducted substantive
research, development, manufacture, marketing and/or sale of Licensed Technology
within sixty (60) days after receipt of The Regents' notice of intent to
terminate pursuant to the preceding sentence, The Regents may terminate this
Agreement pursuant to Article 12 (Termination By The Regents), and subject to
Article 25 (Non- Binding Dispute Resolution).
 
8.3 Notwithstanding the foregoing Sections 8.1 or 8.2, either of the following
shall be sufficient (but not necessary) to satisfy Licensee's or its
Sublicensees' diligence obligations under this Agreement:
 

(a) Continuing to fund the Sponsored Research Agreement and any extensions,
amendments or renewals thereof; or

 

(b) Licensee and/or its Sublicensees spending at least $2,400,000 in the
aggregate over a period of eight (8) years ("Minimum Spending Requirement") for
research, development, manufacture, marketing and/or sale of Licensed Products
(including, without limitation, direct and indirect expenditures on development
and/or implementation of methods for making, qualifying, and scaling up
undifferentiated human embryonic stem cells as source material for Licensed
Products). Decision-making with respect to any amounts to be spent on a
year-to-year basis shall be at the sole discretion of Licensee or its
Sublicensees, provided that the aggregate total amount spent by License and/or
its Sublicensees meets the Minimum Spending Requirement.

 

(c) If Licensee or its Sublicensees choose to rely upon Section 8.3(b) to
satisfy the diligence obligations set forth under this Article 8, then upon
expiration of the eight (8) year period set forth in Section 8.3(b), Licensee
and/or its Sublicensees shall report to The Regents whether the Minimum Spending
Requirement has been met. If the Minimum Spending Requirement has not been met,
Licensee or its Sublicensees shall report to The Regents the amount by which
Licensee's and/or its Sublicensees' spending fell below the Minimum Spending
Requirement (the "Spending Shortfall"), and The Regents shall have the right and
option to give written notice to Licensee of its intent to reduce Licensee's
exclusive license to a non-exclusive license. Upon receipt of such written
notice, Licensee and/or its Sublicensees shall have the right, for a period of
sixty (60) days thereafter, to submit to The Regents a detailed development plan
demonstrating Licensee's and/or its Sublicensees' intent to commence or
otherwise conduct or have conducted research, development, manufacture,
marketing and/or sale of Licensed Technology at a spending rate equal to the sum
of the Spending Shortfall plus the amount of the Minimum Spending Requirement
allocated evenly, from year-to-year, over the next eight (8) year period (the
"Annual Spending Minimum"). If Licensee and/or its Sublicensees fail to submit
such a development plan, or if, within twelve (12) months after providing such
development plan to The Regents, Licensee and/or its Sublicensees have not met
the Annual Spending Minimum, the Regents will be entitled, upon prior written
notice to Licensee, to reduce the exclusive rights granted to Licensee to a
non-exclusive license. If, for a period of an additional twelve (12) months
after reduction of Licensee's rights to non-exclusive pursuant to the preceding
sentence, Licensee and/or its Sublicensees have not met the Annual Spending
Minimum, The Regents may terminate this Agreement pursuant to Article 12.

9

--------------------------------------------------------------------------------

8.4 Licensee shall endeavor to obtain all necessary governmental approvals for
the manufacture, use and sale of the Licensed Technology, when appropriate given
the stage of Licensee's efforts to research, develop, manufacture, market and/or
sell Licensed Technology but in any event prior to the first Final Sale, and
shall use substantive efforts to fill the market demand for Licensed Technology
following commencement of marketing at any time during the exclusive period of
this Agreement.
 
9. PROGRESS AND ROYALTY REPORTS
 
9.1    Beginning December 31, 2003, and annually thereafter, Licensee shall
submit to The Regents a written progress report covering Licensee's (and any
Affiliate's, Joint Venture's, or Sublicensee's) activities related to (a) the
research and development and testing of all Licensed Product and Licensed
Services, (b) Licensee's efforts, if any, to obtain the governmental approvals
necessary for the manufacture, use and sale of the Licensed Technology in
accordance with Paragraph 8.4, above, and (c) the activities required and
undertaken in order to meet the diligence requirements set forth in Article 8
above. Annual progress reports are required until the first Final Sale of a
Licensed Product or Licensed Service occurs in the U.S. and shall be again
required if commercial sales of Licensed Products or Licensed Services are
suspended or discontinued. Reports submitted by Licensee under this Article 9
(Progress and Royalty Reports) shall be considered Confidential Information in
accordance with Article 30 (Secrecy) hereof.
 
9.2    Progress reports submitted under Paragraph 9.1 shall include, but are not
limited to the following topics, to the extent applicable given the stage of
Licensee's research, development, manufacture and/or sales efforts:
10

--------------------------------------------------------------------------------

9.2.1 summary of work completed;

9.2.2 key scientific discoveries;

9.2.3 summary of work in progress;

9.2.4 current schedule of anticipated events or milestones;

9.2.5 market plans for introduction of Licensed Product; and

9.2.6 a summary of resources spent in the reporting period.

 
Information in addition to that set forth in Paragraphs 9.2.1-9.2.6, above, may
be submitted at Licensee's discretion.
 
9.3    Licensee has a continuing responsibility, in response to The Regents'
request, to keep The Regents informed of the small business entity status (as
defined by the USPTO) of itself or any Affiliates or Joint Ventures. Licensee
will exercise best efforts to keep The Regents informed of the small business
entity status (as defined by the USPTO) of any Sublicensees other than
Affiliates or Joint Ventures.
 
9.4     Licensee shall report to The Regents the date of first Final Sale by
Licensee and/or its Affiliates or Joint Venture of a Licensed Product in each
country in its first progress and/or royalty reports following such first Final
Sale of a Licensed Product. To the extent known to Licensee, Licensee will
inform The Regents the date of first Final Sale by a Sublicensee.
 
9.5     Licensee shall submit quarterly Royalty and Revenue Share Payment
reports to The Regents on or before each February 28 (for the quarter ending
December 31), May 31 (for the quarter ending March 31), August 31 (for the
quarter ending June 30) and November 30 (for the quarter ending September 30) of
each year following the first Final Sale of a Licensed Product. Each Royalty and
Revenue Share Payment report will cover Licensee's most recently completed
calendar quarter and will show:
 

9.5.1 the gross sales and Net Sales and any Attributed Income due to Licensee
during the most recently completed calendar quarter;

9.5.2 the number of each type of Licensed Product and Licensed Service sold;

9.5.3 the country in which the Licensed Technology was made, used or sold;

9.5.4 the Royalties and Revenue Share Payment, in U.S. dollars, payable with
respect to Net Sales and Attributed Income, respectively;

9.5.5 the method used to calculate the Royalties and Revenue Share Payment; and

9.5.6 the exchange rates used, if any;

9.5.7 any other information determined by Licensee to be reasonably necessary to
confirm Licensee's calculation of its royalty obligations hereunder.

 
Royalty and Revenue Share Payment reports submitted by Licensee under this
Paragraph 9.5 shall be deemed Licensee's Confidential Information under Article
30 (Secrecy), except that The Regents shall be permitted to disclose, in
confidence, the detailed amounts paid by Licensee under this Agreement, in
royalty-share distribution calculations provided to its campuses and to the
inventors. Total amounts received by The Regents hereunder shall not be deemed
"Confidential Information."
11

--------------------------------------------------------------------------------


9.6   If, for any reporting period after the first Final Sale of a Licensed
Product, Licensee has no Net Sales and no Attributed Income is due to Licensee
during such reporting period, then a statement to this effect is required.
 
10.
BOOKS AND RECORDS

 
10.1     Licensee shall keep accurate books and records showing all Net Sales
and Attributed Income, Revenues and Royalty Share Payments, and other amounts
payable hereunder and all sublicenses granted under the terms of this Agreement.
Books and records must be preserved for at least five (5) years from the date of
the reporting period to which they pertain.
 
10.2     Licensee's books and records pertaining to Net Sales, Attributed
Income, Royalties and Revenue Share Payments must be open to inspection, in
confidence, no more than twice annually, by an independent certified public
accountant selected by The Regents and representatives or agents of The Regents
at reasonable times during normal business hours and with prior written notice
to Licensee, during the term of this Agreement and for at least five (5) years
thereafter. The Regents shall bear the fees and expenses of examination but if
an error in Royalties of more than five percent (5%) of the total Royalties due
for any year is discovered in any examination, then Licensee shall bear the fees
and expenses of that examination. Any underpayment shall be paid within thirty
(30) days after receipt by The Regents and Licensee of the report submitted by
such certified public accountant. Any overpayment by Licensee shall be credited
toward Licensee's next Royalty and/or Revenue Share Payments due under this
Agreement, irrespective of whether such Royalty and/or Revenue Share Payment is
due in the next quarter or in a subsequent quarter, or if no such payments are
expected to become due under this Agreement, shall be reimbursed to Licensee
within a reasonable period, not to exceed ninety (90) days, after determination
of such overpayment by the certified public accountant selected by The Regents.
 
11.
LIFE OF THE AGREEMENT

 
11.1     Unless otherwise terminated by operation of law or by acts of the
parties in accordance with the terms of this Agreement, this Agreement will be
in force from the Effective Date until the date of expiration of the
last-to-expire Valid Claim of the Regents' Patent Rights; or until the last
patent application licensed under this Agreement is abandoned and no patent in
Regents' Patent Rights ever issues.
 
11.2      Any termination of this Agreement will not affect the rights and
obligations set forth in the following Articles:
 

Article 10 Books and Records

Article 14 Disposition of Licensed Product on Hand Upon Termination

12

--------------------------------------------------------------------------------



Article 15 Use of Names and Trademarks

Article 20 Indemnification

Article 24 Failure to Perform

Article 30 Secrecy

 

12. TERMINATION BY THE REGENTS

 
If Licensee fails to perform or violates any term of this Agreement, then The
Regents may give written notice of default ("Notice of Default") to Licensee. If
Licensee fails to repair the default within sixty (60) days after receipt by
Licensee of the Notice of Default (the "Cure Period"), then The Regents may
terminate this Agreement and its licenses by a second written notice ("Notice of
Termination"). Notwithstanding the foregoing, with respect to the diligence
obligations set forth in Article 8 (Diligence), The Regents' remedies shall be
as set forth in Article 8. If a Notice of Termination is sent to Licensee, then
this Agreement will automatically terminate on the effective date of that
notice. Such termination will not relieve Licensee of its obligation to pay any
fees owing at the time of termination and will not impair any accrued right of
The Regents. These notices are subject to Article 21 (Notices).
 

13. TERMINATION BY LICENSEE

 
13.1     Licensee has the right at any time to terminate this Agreement with or
without cause, in whole or as to any portion of Regents' Patent Rights by giving
notice in writing to The Regents. Such notice of termination will be subject to
Article 21 (Notices) and termination of this Agreement will be effective sixty
(60) days from the effective date of such notice.
 
13.2     Any termination under the above Paragraph 13.1 does not relieve
Licensee of any obligation or liability accrued under this Agreement prior to
termination, nor shall any such termination rescind any payment made to The
Regents or anything done by Licensee prior to the time termination becomes
effective. Termination does not affect in any manner any rights of The Regents
arising under this Agreement prior to termination After termination by The
Regent or Licensee, Licensee shall be permitted to dispose of Licensed Products
and perform Licensed Services in accordance with Article 14 (Disposition of
Licensed Product On Hand Upon Termination); provided, however, that Royalties
shall be payable by Licensee hereunder for Products that were Licensed Products
at the time such Products were made, regardless of whether such Products are
still Licensed Products when used, sold or imported thereafter in accordance
with the terms of Article 14 (Disposition of Licensed Products On Hand Upon
Termination).
 

14. DISPOSITION OF LICENSED PRODUCT ON HAND UPON TERMINATION

 
Upon termination of this Agreement, within a period of one hundred and twenty
(120) days following termination, Licensee is entitled to (i) dispose of all
Licensed Products made, generated or produced, in whole or in part, prior to the
effective date of such termination, but Licensee shall not be entitled to make,
generate or produce any additional Licensed Products and (ii) provide Licensed
Services contracted prior to the effective date of such termination, provided
that the sale or use of such Licensed Product and the provision of such Licensed
Services are subject to the terms of this Agreement, including, but not limited
to, the rendering of reports and payment of Royalties, Revenue Share Payments
and any other payments therefore required under this Agreement.
13

--------------------------------------------------------------------------------

15. USE OF NAMES AND TRADEMARKS

 
15.1        Nothing contained in this Agreement confers any right to use in
advertising, publicity or other promotional activities any name, trade name,
trademark or other designation of either party hereto (including contraction,
abbreviation or simulation of any of the foregoing). Unless required by law, the
use by Licensee of the name "The Regents of the University of California" or the
name of any campus of the University of California in any advertising, publicity
or other promotional activities is prohibited, except by mutual written consent
of the parties.
 
15.2        The terms and conditions of this Agreement shall be considered
Confidential Information of the parties in accordance with Article 30 (Secrecy)
hereof. Notwithstanding the foregoing, The Regents is free to release to the
inventors and senior administrators employed by The Regents the terms and
conditions of this Agreement. If such release is made, then The Regents shall
give notice of the confidential nature and shall require that the recipient does
not disclose such terms and conditions to others. If a third party inquires
whether a license to Regents' Patent Rights is available, then The Regents may
disclose the existence of this Agreement and the extent of the grant to such
third party (i.e., the exclusive nature of the license grant, and the Field of
Use), but will not disclose the name of Licensee or any other terms or
conditions of this Agreement. If The Regents is required to release information
under governmental requirements such as the California Public Records Act, a
regulatory requirement, a contractual requirement, an audit requirement or other
requirements of law, The Regents will provide prior written notice to Licensee
and work with Licensee to redact material that can be withheld from disclosure
to the extent permitted by law. Licensee may disclose the terms and conditions
of this Agreement if one of the following conditions is satisfied:
 

(a) the disclosure is required by applicable securities laws or by the laws
applicable to the regulatory approval of Licensed Technology;

 

(b) the disclosure is made to a third party for a proposed or consummated
business transaction or relationship; provided that the third party agrees to
maintain the information as confidential; or

 
 
 
(c) the disclosure is made to a third party for a public or private equity or
other financing or corporate transaction such as a public offering, merger,
acquisition, consolidation or asset transfer and the third party agrees to
maintain such information as confidential. Any other disclosure of the existence
of or terms and conditions of this Agreement by Licensee or The Regents shall
require written agreement of the parties, which shall not be unreasonably
withheld.

14

--------------------------------------------------------------------------------

16. LIMITED WARRANTY

 
16.1        The Regents represents and warrants to Licensee that (a) it has the
lawful right to grant this license and (b) as of the Effective Date, based upon
the knowledge of the Director and Senior Licensing Officer of the Office of
Technology Alliances of the University of California at Irvine after reasonable
review and diligence, its entry into this Agreement does not violate any
agreements or obligations The Regents may have to any other person or entity.
 
16.2        This license and the associated Inventions are provided WITHOUT
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER
WARRANTY, EXPRESS OR IMPLIED. THE REGENTS MAKES NO REPRESENTATION OR WARRANTY
THAT LICENSED PRODUCT, LICENSED SERVICE OR LICENSED METHOD WILL NOT INFRINGE ANY
PATENT OR OTHER PROPRIETARY RIGHT.
 
16.3        IN NO EVENT MAY THE REGENTS BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES RESULTING FROM EXERCISE OF THIS LICENSE OR THE USE OF THE
INVENTION, LICENSED PRODUCT, LICENSED SERVICE OR LICENSED METHOD.
 

16.4 This Agreement does not:

 

16.4.1 express or imply a warranty or representation as to the validity or scope
of any of Regents' Patent Rights;

16.4.2 express or imply a warranty or representation that anything made, used,
sold, offered for sale or imported or otherwise disposed of under any license
granted in this Agreement is or will be free from infringement of patents of
third parties;

16.4.3 obligate The Regents to bring or prosecute actions or suits against third
parties for patent infringement except as provided in Article 19 (Patent
Infringement);

16.4.4 confer by implication, estoppel or otherwise any license or rights under
any patents of The Regents other than Regents' Patent Rights as defined in this
Agreement, regardless of whether those patents are dominant or subordinate to
Regents' Patent Rights; or

16.4.5 obligate The Regents to furnish any know-how not provided in Regents'
Patent Rights.

15

--------------------------------------------------------------------------------

17. PATENT PROSECUTION AND MAINTENANCE

 
17.1     As long as Licensee has paid patent costs as provided for in this
Article 17 (Patent Prosecution and Maintenance), The Regents shall diligently
endeavor to prosecute and maintain the U.S. and foreign patents comprising
Regents' Patent Rights using counsel of its choice, subject to the approval of
the Licensee, which approval shall not be unreasonably withheld. The Regents
shall propose at least three (3) choices of patent prosecution counsel to
Licensee. If Licensee rejects three (3) of The Regents' choices of patent
prosecution counsel, then The Regents may appoint a patent prosecution counsel
without Licensee's consent. Unless otherwise agreed by the parties or requested
by Licensee or The Regents, the parties agree to continue to utilize the
services of Ms. Carol Francis in connection with prosecution and maintenance
matters related to the Regents' Patent Rights. In the event Ms. Francis is no
longer available or upon Licensee's or The Regents' request, the parties will
use the method set forth in this Paragraph 17.1 to identify mutually acceptable
alternative counsel.
 
17.2        The Regents shall provide Licensee with copies of any patent
applications within the Regents' Patent Rights, and all relevant documentation
related thereto (including a copy of all written communications from the USPTO)
promptly, and in any event within thirty (30) days after receipt thereof so that
Licensee may be informed of the continuing prosecution. The parties will
continue to cooperate in prosecution and maintenance matters related to Regents'
Patent Rights. Licensee agrees to keep documentation provided to Licensee under
this Section 17.2 confidential. The Regents' counsel will take instructions only
from The Regents and all patents and patent applications under this Agreement
will be assigned solely to The Regents, to the extent of The Regents' ownership
interest therein and as provided by any agreements between The Regents and the
inventors. Notwithstanding the foregoing, Licensee shall have the right to
review and comment upon all applications and communications with the USPTO prior
to submission. Licensee's comments shall be considered in good faith by The
Regents and shall be incorporated unless determined by The Regents to be
inconsistent with the public benefit. The Regents shall use reasonable efforts
to amend any patent application to include claims reasonably requested by
Licensee to protect the products and services contemplated to be sold under this
Agreement.
 
17.3       The Regents will request that The Regents' patent prosecution counsel
notify Licensee at least ninety (90) days in advance of the date upon which any
application for extension of the term of any patent included within the Regents'
Patent Rights must be filed, and inform Licensee of the basis upon which such
application for extension may be warranted. If Licensee is not notified of the
date upon which such application for extension of the patent term must by filed,
Licensee shall not be liable for any failure by Licensee to file an application
for extension thereof. If Licensee concurs with The Regents with respect to the
propriety of such application for extension, Licensee shall apply for an
extension of the term of any patent included within Regents' Patent Rights, if
appropriate, under the Drug Price Competition and Patent Term Restoration Act of
1984 and/or European, Japanese and other foreign counterparts of this Law.
Licensee shall prepare all documents and The Regents agrees to execute the
documents and to take additional action as Licensee reasonably requests in
connection therewith, at The Regents expense.
16

--------------------------------------------------------------------------------


17.4        If either party (in the case of The Regents, the Licensing Officer
responsible for administration of this Agreement) receives written notice
pertaining to infringement or potential infringement of any issued patent
included within Regents' Patent Rights under the Drug Price Competition and
Patent Term Restoration Act of 1984 (and/or foreign counterparts of this Law),
then that party shall notify the other party within ten (10) business days after
receipt of notice of infringement.
 
17.5        Licensee shall bear the costs of preparing, filing, prosecuting and
maintaining all patents included within the Regents' Patent Rights. Costs billed
by The Regents' counsel will be rebilled to Licensee and are due within thirty
(30) days after Licensee's receipt of an invoice therefor from The Regents.
These costs include patent prosecution costs for the Regents' Patent Rights
incurred by The Regents prior to the execution of this Agreement and any patent
prosecution costs that may be incurred for patentability opinions,
re-examination, re-issue, interferences, oppositions or inventorship
determinations with respect to Regents' Patent Rights. In order to reduce these
costs, The Regents will consider, in good faith, giving Licensee the opportunity
to perform such activities, using Licensee's in-house patent counsel.
Notwithstanding the foregoing, nothing herein shall (a) preclude The Regents
from obtaining such services from patent prosecution counsel other than
Licensee's in-house patent counsel, or (b) require Licensee to undertake such
activities on behalf of The Regents. Patent prosecution costs incurred prior to
the Effective Date of this Agreement in the amount of $5,168.57 will be due
within thirty (30) days after Licensee's receipt of an invoice therefor from The
Regents.
 
17.6        Licensee may request The Regents to obtain patent protection in
foreign countries if available and if it so desires. The Regents will request
that the Regents' patent prosecution counsel notify Licensee in writing at least
ninety (90) days prior to the deadline for any payment, filing or action to be
taken in connection therewith, and Licensee shall notify The Regents whether it
wishes to obtain or maintain foreign patents not less than sixty (60) days prior
to the deadline for any payment, filing or action to be taken in connection
therewith. This notice concerning foreign filing must be in writing, must
identify the countries desired and must reaffirm Licensee's obligation to
underwrite the costs thereof. The absence of such a notice from Licensee to The
Regents will be considered an election not to obtain or maintain foreign rights.
 
17.7        Licensee's obligation to underwrite and to pay patent prosecution
costs will continue for so long as this Agreement remains in effect, but
Licensee may terminate its obligations with respect to any given patent
application or patent within the Regents' Patent Rights upon three (3) months'
written notice to The Regents. The Regents will use its reasonable efforts to
curtail patent costs when a notice of termination is received from Licensee. The
Regents may prosecute and maintain such application(s) or patent(s) at its sole
discretion and expense, but Licensee will have no further right or licenses
thereunder. Non-payment of patent costs may be deemed by The Regents as an
election by Licensee not to maintain application(s) or patent(s), unless cured
by Licensee within sixty (60) days after receipt by Licensee of notice of
failure to pay from The Regents. 17.8 The Regents may file, prosecute or
maintain patent applications at its own expense in any country in which Licensee
has not elected to file, prosecute or maintain patent applications in accordance
with this Article 17 (Patent Prosecution and Maintenance) and those applications
and resultant patents will not be subject to this Agreement. Notwithstanding the
foregoing, The Regents will not license such patent applications or resultant
patents to any third party without first offering Licensee the opportunity to
include such patents within the Regents' Patent Rights under this Agreement and
subject to the terms and conditions of this Agreement, in consideration of
Licensee's payment of any patent costs incurred by The Regents to file,
prosecute or maintain such patent application or resultant patents.
17

--------------------------------------------------------------------------------

18. PATENT MARKING

Licensee shall mark all Licensed Product made, used or sold under the terms of
this Agreement, or their containers, in accordance with the applicable patent
marking laws.
 

19. PATENT INFRINGEMENT

 
19.1        If Licensee learns of the infringement of any patent within Regents'
Patent Rights, then Licensee shall call The Regents' attention thereto in
writing and provide The Regents with reasonable evidence of infringement.
Neither party will notify a third party of the infringement of any of Regents'
Patent Rights without first obtaining consent of the other party, which consent
will not be unreasonably denied. Both parties shall use their reasonable efforts
in cooperation with each other to terminate infringement without litigation.
 
19.2        Licensee may request that The Regents take legal action against the
infringement of Regents' Patent Rights, Such request must be in writing and must
include reasonable evidence of infringement and damages to Licensee. If the
infringing activity has not abated within ninety (90) days following the date of
request, then The Regents has the right to:
 
(a)    commence suit on its own account; or
(b)    refuse to participate in the suit, and
 
The Regents shall give notice of its election in writing to Licensee by the end
of the one- hundredth (100th) day after receiving notice of written request from
Licensee. Licensee may thereafter bring suit for patent infringement, at its own
expense, if and only if The Regents elects not to commence suit and if the
infringement occurred during the period and in a jurisdiction where Licensee had
exclusive rights under this Agreement. If, however, Licensee elects to bring
suit in accordance with this Paragraph 19.2, then The Regents may thereafter
join that suit at its own expense. Licensee agrees not to bring suit for patent
infringement without following the procedures of this Paragraph, and both
parties agree to be bound by an order of a court issued as a result of a suit
brought under this Paragraph as to any findings concerning patent infringement,
patent infringement issues and patent infringement defenses raised through a
suit under this Paragraph.
18

--------------------------------------------------------------------------------


19.3        Legal action, as is decided on, will be at the expense of the party
bringing suit and all damages recovered thereby will belong to the party
bringing suit, but legal action brought jointly by The Regents and Licensee will
be at the joint expense of the parties and all recoveries will be shared jointly
by them in proportion to the share of expense paid by each party.
 
19.4        Each party shall cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party bringing suit. Litigation
will be controlled by the party bringing the suit, except that The Regents may
be represented by counsel of its choice in any suit brought by Licensee.
 

20. INDEMNIFICATION

 
20.1        Licensee shall indemnify, hold harmless and defend The Regents, its
officers, employees and agents, the UC Biotechnology Strategic Targets for
Alliances in Research Project (BioSTAR) and the inventors of the patents and
patent applications under Regents' Patent Rights and their employers
(collectively, "Indemnified Parties") against any and all claims, suits, losses,
liabilities, damages, costs, fees and expenses resulting from or arising out of
exercise of this license. This indemnification includes, but is not limited to,
any product liability.
 
20.2        Licensee, at its sole cost and expense, shall insure its activities
in connection with the work under this Agreement and obtain, keep in force and
maintain insurance as follows or an equivalent program of self-insurance.
 
20.3        Comprehensive or commercial form general liability insurance
(contractual liability included) with limits as follows:
 

-
Each Occurrence $1,000,000
-
Products/Completed Operations Aggregate $1,000,000 (increasing to $5,000,000 to
be effective at the time of initiation of a human clinical trial sponsored by
Licensee or its Sublicensees for the Licensed Technology)
-
Personal and Advertising Injury $1,000,000 General
-
Aggregate (commercial form only) $1,000,000


The coverage and limits referred to under the above do not in any way limit the
liability of Licensee. Not more than once annually, Licensee shall furnish The
Regents with certificates of insurance showing compliance with all of the
foregoing requirements. Certificates must:
 

-
Indicate that The Regents has been endorsed as an additional Insured under the
coverage referred to under the above.
-
Include a provision that the coverage will be primary and will not participate
with nor will be excess over any valid and collectable insurance or program of
self-insurance carried or maintained by The Regents.

19

--------------------------------------------------------------------------------




20.4     The Regents shall promptly notify Licensee in writing of any claim or
suit brought against The Regents in respect of which The Regents intends to
invoke the provisions of this Article 20 (Indemnification). Licensee shall have
the right to defend against, settle or compromise such claim or suit, and The
Regents shall cooperate, and shall use reasonable efforts to cause any
Indemnified Party to cooperate fully with Licensee, at Licensee's sole cost and
expense, in any defense, settlement or compromise of such claim or suit. The
Regents shall not enter into, and shall use reasonable efforts to prevent any
Indemnified Party from entering into, any settlement agreement or other
voluntary resolution of any such claim or suit without obtaining the Licensee's
prior written consent, which consent will not be unreasonably withheld. The
Regents does not guarantee its ability to control University of California
faculty members, and will not be responsible if such a faculty member fails so
to cooperate or enters into such an agreement in spite of The Regents reasonable
efforts. Licensee shall keep The Regents informed on a current basis of its
defense of any claims under this Article 20 (Indemnification). Licensee shall
not admit liability or wrongdoing on the part of an Indemnified Party without
the written consent of The Regents, which consent shall not be unreasonably
withheld.
 

21. NOTICES

 
21.1    Any notice or payment required to be given to either party under this
Agreement shall be in writing and shall be deemed to have been properly given
and to be effective as of the date specified below if delivered to the
respective address given below or to another address as designated by written
notice given to the other party:
 

(a) on the date of delivery if delivered in person;

(b) on the date of mailing if mailed by first-class certified mail, postage
paid; or

(c) on the date of mailing if mailed by any global express carrier service that
requires recipient to sign the documents demonstrating the delivery of such
notice or payment.

 
In the case of Licensee:
Geron Corporation
 
230 Constitution Drive
 
Menlo Park, California 94025
 
Attention: Director, Corporate Development
 
Telephone: (650) 473-7700
 
Facsimile: (650)566-7181
 
In the case of The Regents:
Office of Technology Transfer
 
1111 Franklin Street, 5th Floor
 
Oakland, CA 94607-5200
 
Attention: Executive Director
 
Research Administration and
 
Technology Transfer
 
RE: UC Case No. 2002-338-1



20

--------------------------------------------------------------------------------



22. ASSIGNABILITY

 
This Agreement may be assigned by The Regents, but shall not be assigned by
Licensee without the prior written consent of The Regents, which consent will
not be unreasonably withheld, except as part of a sale or transfer, by way of
merger, acquisition or otherwise, of all or substantially all of the business
assets of Licensee (or all of the business assets of Licensee related to the
Licensed Technology). Except as permitted hereby, any attempted assignment by
Licensee without the written consent of The Regents will be null and void.
 

23. NO WAIVER

 
No waiver by either party of any default of this Agreement may be deemed a
waiver of any subsequent or similar default. A suspension of duty under this
Agreement due to force majeure shall not be for a period longer than one (1)
year.
 

24. FAILURE TO PERFORM

If either party finds it necessary to undertake legal action against the other
on account of failure of performance due under this Agreement, then the
prevailing party is entitled to reasonable attorney's fees in addition to costs
and necessary disbursements.
 

25. NON-BINDING DISPUTE RESOLUTION

 
Should any dispute arise under or related to this Agreement between The Regents
and Licensee (other than a dispute involving a claim for injunctive or equitable
relief), The Regents and Licensee, through appropriately senior persons, shall
first meet and attempt to resolve the dispute in face-to-face negotiations. This
meeting shall occur within sixty (60) days after request by either party for
such meeting, subsequent to the time the dispute arises. If no resolution is
reached through such face-to-face negotiations, both parties shall be free to
seek any other remedy available by law.
 

26. GOVERNING LAWS

 
THIS AGREEMENT WILL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA WITHOUT REGARD TO CONFLICT OF LAWS OR TO WHICH PARTY
DRAFTED PARTICULAR PROVISIONS OF THIS AGREEMENT, but the scope and validity of
any patent or patent application within Regents' Patent Rights will be governed
by the applicable laws of the country of the patent or patent application. Venue
for disputes between the parties regarding this Agreement will be within
California.
21

--------------------------------------------------------------------------------

27. PREFERENCE FOR U.S. INDUSTRY

 
Because this Agreement grants the exclusive right to use or sell the Licensed
Technology and for as long as such exclusive rights are retained by Licensee,
Licensee agrees to make commercially reasonable efforts to ensure that any
Licensed Products to be sold in the U.S. will be manufactured substantially in
the U.S. to the extent that manufacturing capacity and capability is available
within the U.S. The parties hereby acknowledge and agree that the Licensed
Technology, as defined hereunder, is not subject to the terms and conditions of
the Bayh-Dole Act. To the extent, in any written amendment or modification of
this Agreement which may be entered by the parties, additional technology is
exclusively licensed to Licensee which is subject to the terms and conditions of
the Bayh-Dole Act, Licensee agrees to ensure that any licensed products
developed using such licensed technology will be manufactured substantially in
the U.S., unless otherwise agreed in writing by the parties.
 

28. GOVERNMENT APPROVAL OR REGISTRATION

 
Licensee shall notify The Regents if it becomes aware that this Agreement is
subject to any U.S. or foreign government reporting or approval requirement.
Licensee shall make all necessary filings and pay all costs including fees,
penalties and all other out-of- pocket costs associated with such reporting or
approval process.
 

29. EXPORT CONTROL LAWS

 
Licensee shall observe all applicable U.S. and foreign laws with respect to the
transfer of Licensed Product and related technical data to foreign countries,
including, without limitation, the International Traffic in Arms Regulations
(ITAR) and the Export Administration Regulations.
 

30. SECRECY

 
30.1        With regard to confidential information ("Confidential
Information"), which can be oral or written or both, received by Licensee from
The Regents regarding the Licensed Technology, or received by The Regents
regarding the performance by Licensee of its obligations or exercise of its
rights under this Agreement (including without limitation, the Reports submitted
by License under Paragraph 9 hereof, Licensee and The Regents agree,
respectively:
 

30.1.1 not to use the Confidential Information except for the sole purpose of
performing its obligations or exercising its rights under the terms of this
Agreement;

30.1.2 to safeguard Confidential Information against disclosure to or by others
with the same degree of care as it exercises with its own data of a similar
nature;

30.1.3 not to disclose Confidential Information to others except as necessary to
perform its obligations or exercise its rights under this Agreement and then
only to its employees, agents, consultants, or third parties who are bound by a
like obligation of confidentiality without the express written permission of The
Regents or Licensee, which permission shall not be unreasonably withheld.

 
30.2        Notwithstanding the foregoing Paragraph 30.1:
22

--------------------------------------------------------------------------------

30.2.1 Licensee's and The Regents' rights to use and disclose data, information,
research results and research records arising or developed under the Sponsored
Research Agreement and any extensions or renewals thereof shall continue to be
governed by the terms and conditions of Article 7 of the Sponsored Research
Agreement; and

30.2.2 Neither Licensee nor The Regents shall be prevented from using or
disclosing any of the information that:

 

30.2.2.1 Licensee or The Regents can demonstrate by written records was known to
it prior to disclosure hereunder by the other party;

30.2.2.2 is now or becomes in the future, public knowledge other than through
wrongful acts or omissions of Licensee or The Regents; or

30.2.2.3 is lawfully obtained by Licensee or The Regents from sources
independent of The Regents or Licensee, respectively;

30.2.2.4 is required to be disclosed to a governmental entity or agency in
connection with seeking any governmental or regulatory approval, or pursuant to
the lawful requirement or request of a governmental entity or agency (subject to
the terms set forth in Section 15.2 with respect thereto); and/or

30.2.2.5 is developed independently by Licensee or The Regents without use of
any Confidential Information received from the other party hereunder.

 
30.3     The secrecy obligations of Licensee and The Regents with respect to
Confidential Information will continue for a period ending five (5) years from
receipt of such Confidential Information under this Agreement.
 
30.2     Upon any expiration or termination of this Agreement, Licensee and The
Regents must destroy or return to the other party any Confidential Information
in its possession within thirty (30) days following the effective date of such
termination or expiration. However, each party may retain one copy of
Confidential Information solely for archival purposes, provided that such
Confidential Information is subject to the confidentiality provisions set forth
in this Article 30 (Secrecy). Within sixty (60) days following any expiration or
termination of this Agreement, each party must provide the other party with a
written notice that Confidential Information has been returned or destroyed.
 

31. MISCELLANEOUS

 
31.1      The headings of the several sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
23

--------------------------------------------------------------------------------

31.2     This Agreement is not binding on the parties until it has been signed
below on behalf of each party. It is then effective as of the Effective Date.
 
31.3        No amendment or modification of this Agreement is valid or binding
on the parties unless made in writing and signed on behalf of each party.
 
31.4        This Agreement embodies the entire understanding of the parties and
supersedes all previous communications, representations or understandings,
either oral or written, between the parties relating to the subject matter
hereof.
 
31.5        In case any of the provisions contained in this Agreement is held to
be invalid, illegal or unenforceable in any respect, that invalidity, illegality
or unenforceability will not affect any other provisions of this Agreement and
this Agreement will be construed as if the invalid, illegal or unenforceable
provisions had never been contained in it.
 
31.6        None of the provisions of this Agreement is intended to create any
form of joint venture between the parties, rights in third parties or rights
that are enforceable by any third party. Nothing in this Agreement, express or
implied, is intended to confer, nor shall anything herein confer on, any person
other than the parties and the respective successors or permitted assigns of the
parties, any rights or remedies.
 
IN WITNESS WHEREOF, both The Regents and Licensee have executed this Agreement,
in duplicate originals, by their respective and duly authorized officers on the
day and year written.
 

GERON CORPORATION
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
 
 
 
By :
/s/ Melissa A. Kelly
By :
/s/ David G. Schetter
(Signature)
(Signature)
  Name:
Melissa A. Kelly
Name:
David G. Schetter
  Title:
Vice President, Corporate
Title:
Assistant Vice Chancellor
Development, and General Manager,
 
Research & Technology Alliances
R&D Technologies
 
 
  Date: February 4, 2003 Date: 2-20-03

 

Approved as to legal form: P. Martin Simpson Jr.   P. Martin Simpson Jr. Date:
2-19-2003   University Counsel   Office of General Counsel

24

--------------------------------------------------------------------------------

FIRST AMENDMENT TO LICENSE AGREEMENT
BETWEEN
GERON CORPORATION
AND
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
 
This First Amendment ("First Amendment") to License Agreement Control No.
2003-04- 0484 ("Agreement") between Geron Corporation ("GERON") and The Regents
of the University of California ("THE REGENTS"), is effective as of this 7th day
of September, 2004.
 
WHEREAS, GERON and THE REGENTS entered into the Agreement effective as of
February 20, 2003, covering certain inventions developed by THE REGENTS as
identified therein;
 
WHEREAS, GERON and THE REGENTS now desire to revise, add and clarify certain
terms and provisions of the Agreement as set forth herein;
 
NOW THEREFORE, GERON and THE REGENTS amend the Agreement as follows:
 
(I)  DELETE: Section 1.14
 
(II) REPLACE: the above deleted section with the following Section 1.14:
 
1.14 "Regents' Patent Rights" means The Regents' interest in the following
subject matter:
 
Regents' Patent Rights shall further include The Regents' interest in any
continuing applications of the foregoing including divisions and substitutions
and continuation-in- part applications (only to the extent, however, that claims
in the continuation-in-part applications are supported in the specification and
entitled to the priority filing date of the parent patent applications); any
patents on said applications including reissues, reexaminations and extensions;
and any corresponding foreign applications or patents. Notwithstanding anything
to the contrary herein, Regents' Patent Rights as defined herein shall also
include any patentable invention that (a) is dominated by one or more of the
patent claims disclosed in UC Case Nos. as set forth in this Section 1.14 and
(b) that is conceived and reduced to practice during the course of performing
the research work under the Sponsored Research Agreement dated
 
UC Case Number
U.S. Application Number or U.S. Patent Number
Filing or Issue Date
2002-338-1
60/395,382
July 11, 2002
2002-338-2
10/406,817
April 4, 2003
2002-338-2
PCT/IB03/03539
July 11, 2003
2003-338-3
10/661,105
September 12, 2003

 
2nd Amendment to LA - Geron Corporation
U.C. AGREEMENT CONTROL NUMBER 2003-04-0484C Page 1 of 2

--------------------------------------------------------------------------------

 
(III) All other terms of the Agreement remain unchanged.
 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment.
 

GERON CORPORATION
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
 
By:
/s/ Bill Stempel
By:
/s/ David Schetter
 
(Signature)
(Signature)
 
Name:
Bill Stempel
Name:
David Schetter
 
(Please Print)
(Please Print)
 
Title:
General Counsel
Title:
Assistant Vice Chancellor
 
(Please Print)
(Please Print)
  Date:
9/7/04
Date: 9/22/04

 
2nd Amendment to LA - Geron Corporation
Page 2 of 2

 
 

--------------------------------------------------------------------------------